         CASE 0:20-mj-00668-TNL Document 11 Filed 09/08/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA
                             Criminal No. 20MJ668(2) TNL

United States of America,

                                  Plaintiff,

v.                                                ORDER FOR APPOINTMENT
                                                  OF COUNSEL
Benjamin Ryan Teeter,

                                Defendant.


       The Court has determined that the defendant in the above matter is financially

unable to employ counsel and finds that it is in the interest of justice that counsel be

assigned.

       IT IS HEREBY ORDERED that Christopher Madel, Attorney ID 230297, is

appointed as counsel pursuant to 18 U.S.C. § 3006A.


Dated: September 8, 2020                       s/Tony N. Leung
                                               Honorable Tony N. Leung
                                               United States Magistrate Judge
